Case 7:19-cv-07595-NSR Document 16 Filed 01/20/20 Page 1 of 1

1775 Wehrle Drive, Suite 100

Tro S S Williamsville, New York 14221
Phone (716)204-1700
Fax (716)204-1702
O OWY http://www. GrossPolowy.com/
F LLC

ormed in the State of Delaware

January 17, 2020
Via ECF:
Judge Nelson Stephen Roman
United States District Court for the Southern District of New York
300 Quarropas Street
White Plains, NY 10601

Re: U.S. Bank National Association, Not In Its Individual Capacity But Solely As Trustee
For The RMAC Trust, Series 2016-CTT vs. Ernesto Parker, Nancy A. Parker
Civil Action#: — 19-cv-7595 (NS€)

Dear District Judge Roman:

This Law Firm represents the Plaintiff in this diversity jurisdiction residential mortgage
foreclosure action commenced pursuant to 28 U.S.C. §1332(a)(1). I am writing with respect to the
Plaintiff’s contemplated Fed. R. Civ. P. §55(b)(2) motion for default judgment in which the Plaintiff will
submit documentary proof federal subject matter jurisdiction exists based on the citizenship of the
parties.

U.S. Bank National Association is a national bank whose citizenship is governed by 28 U.S.C.
§1348, which states national banks — an American bank whose name includes the word “National” or
the abbreviation “N.A.” — are deemed “citizens of the States in which they are respectively located.”
With respect to “location”, the Supreme Court in Wachovia Bank v. Schmidt, 546 U.S. 303, 307 (2006)
held that a national bank, for 28 U.S.C. §1348 purposes, is a citizen of the State in which its main office,
as set forth in its articles of association, is located. According to the U.S. Bank National Association
Articles of Association, the main office of the Association is in Cincinnati, Ohio.

To establish U.S. Bank N.A. — rather than the RMAC Trust, Series 2016-CTT - is the real party
to the controversy whose control over the assets held in its name is real and substantial (Navarro Sav.
Ass’n v. Lee, 446 U.S. 458, 460 (1980); Carden v. Arkoma Assocs., 494 U.S. 185, 191 (1990)), the
Plaintiff intends to submit the Trust Agreement for the RMAC Trust, Series 2016-CTT, which shows the
U.S. Bank N.A., as Trustee possesses those customary powers based on its authority under the
declaration of trust to take legal title to trust assets, to invest those assets for the benefit of the
shareholders, and to sue and be sued in their capacity as trustees. However, the Trust Agreement
contains certain privileged, proprietary, and sensitive financial information. Therefore, the Plaintiff
respectfully requests Your Honor permit the Plaintiff to file the pages containing such sensitive

 

 

 

information under seal pursuant to Your Honor’s Individual Practices in Civil Cases section 41).

 

Thank you for your consideration and time. The-application i is: granted.
_ denied.
- Respectfully,
/SSV/ Nelson S Fomn U.S.D. L
Stephen J. Vargas, Eshated: ae Qo2p,

White Plains; hen York 10601:*:

Cleve of Ho Court ragcne fled hs
derminabe Mag oho (doc. 1b).

 

 
